                         Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 1 of 12
B104                                                                                                           ADVERSARY PROCEEDING
(Rev.                  ADVERSARY PROCEEDING COVER SHEET                                                        (Court Use Only)
2/92)                                          (Instructions on Reverse)
PLAINTIFFS                                                                     DEFENDANTS

 Aaron Tucci and Julia Tucci                                                    Wayne Lawrence Franks




AT TO RN EYS (F irm N am e, Ad dres s, and Te lephone No.)                     ATTOR NEYS (If Known)
 Jarrod B. Martin, McDowell Hetherington LLP
 1001 Fannin, Suite 2700, Houston, TX 77002
 (713) 337-5580
PARTY (Check one box only)                  ✔ 1 U.S. PLAINTIFF                   2 U.S. DEFENDANT                  3 U.S. NOT A PARTY
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
  Objection to Dischargeability of Debts pursuant to 11 U.S.C. § 523(a)(2) and (a)(4)




                                                                NA TU RE OF SU IT
                                                    (Ch eck the one m ost appro priate box only.)
        454 To Recover Money or Property                 455 To revoke an order of confirmation of         456 To obtain a declaratory judgmen t
                                                             a Chap. 11, Chap. 12, or Chap. 13 Plan            relating to any of the foregoing
        435 To Determine Validity, Priority,                                                                   causes of action
            Extent of a Lien or Other                ✔ 426 To determine the dischargeability
            Interest in Property                           of a debt 11 U.S.C. § 523                       459 To determine a claim or cause of
                                                                                                               action removed to a bankruptcy
        458 To obtain approval for the sale              434 To obtain an injunction or other                  court
             of both the interest of the estate              equitable relief
             and of a co-owner in property                                                                 498 Other (specify)
                                                        457 To subordinate any allowed claim
        424 To object or to revoke a                         or interest except where such
             discharge 11 U.S.C. § 727                       subordination is provided in a plan

ORIGIN OF             ✔ 1 Original                     2 Removed            4 Reinstated           5 Transferred
                        Proceeding                     Proceeding           or Reopened            from Another        CHECK IF THIS IS A CLASS
PROCEEDINGS
                                                                                                   Bankruptcy          ACTION UNDER F.R.C.P. 23
(Check one box only.)
                                                                                                   Court
                        NEAREST THOUSAND                      OTHER RELIEF SOUGHT                                                 JURY
DEMAND                   $118,000.00                          attorneys' fees and costs and pre- and post-judgme                  DEMAND
                              BANKR UPTCY CASE IN WHICH THIS ADVERSARY PR OCEEDING AR ISES
NAME OF DEBTOR                                                                 BANKRUPTCY CASE NO.
Wayne Lawrence Franks                                                          19-33529
DISTRICT IN WHICH CASE IS PENDING                             DIVISIONAL OFFICE                              NAME OF JUDGE
Southern District of Texas                                   Houston Division                                The Honorable David R. Jones
                                                  RELATED AD VERSARY PRO CEEDING (IF ANY)
PLAINTIFF                                                     DEFENDANT                                      ADVERSARY PROCEEDING NO.

DISTRICT                                 DIVISIONAL OFFICE                     NAME OF JUDGE


FILING FEE            (Check one box only.)            ✔ FEE ATTACHED                    FEE NOT REQUIRED                 FEE IS DEFERRED
DATE                              PRINT NAME                                   SIGNATURE OF ATTORNEY (OR PLAINTIFF)
09/01/2019                         Jarrod B. Martin                             T+BSSPE#.BSUJO
           Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 2 of 12




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 In re:                                           §
                                                  §                   Chapter 7
 Wayne Lawrence Franks,                           §
                                                  §               Case No. 19-33529
           Debtor.                                §

 Aaron Tucci and Julia Tucci,                     §
                                                  §
           Plaintiffs.                            §
                                                  §
 v.                                               §
                                                          Adversary No. ________________
                                                  §
 Wayne Lawrence Franks,                           §
                                                  §
           Defendant.                             §


COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11
                     U.S.C. § 523(a)(2) and (a)(4)


TO THE HONORABLE DAVID R. JONES, CHIEF UNITED STATES BANKRUPTCY

JUDGE:

          Plaintiffs Aaron Tucci and Julia Tucci file their Complaint Objecting to Dischargeability

of Debts Pursuant to 11 U.S.C. § 523 (a)(2) and (a)(4) owed to them by Wayne Lawrence Franks,

defendant pursuant to 11 U.S.C. § 523 (a)(2) and represents to the Court as follows:

                                     JURISDICTION AND VENUE

          1.     This adversary proceeding is a core proceeding arising under 28 U.S.C. §1334.

          2.     This matter is a core proceeding arising under 28 U.S.C. § 157(b)(2)(I).

          3.     Venue is proper under 28 U.S.C. §1409 as this adversary proceeding arises in and

is related to the above-referenced bankruptcy case currently pending in this Court.

  COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                               PAGE | 1
         Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 3 of 12




                                              PARTIES

       4.      Plaintiffs Aaron Tucci and Julia Tucci (collectively “Plaintiffs”) are individuals.

       5.      Wayne Lawrence Franks (“Defendant”) is an individual who resides in Harris

County, Texas. The Defendant can be served with a summons at his place of residence, 12802

Highland Hills Drive Cypress, TX 77429.

                                       BACKGROUND FACTS

       6.      On or about October 20, 2016, the Plaintiffs entered into a design services

agreement (“Agreement”) with the Defendant and Outdoor Homescapes of Houston LLC

(“OHH”) for construction of an outdoor living/kitchen addition to the Plaintiffs’ home

(“Project”). Copies of the renderings are attached as Exhibit A.

       7.      Upon information and belief, OHH was a Texas limited liability company wholly

owned by Defendant, which as of January 25, 2019, is no longer in good standing with the Texas

Secretary of State.

       8.      The Agreement required the Plaintiffs to pay $1,995.00, which was paid by

Plaintiffs on or about October 20, 2016.

       9.      On or about October 29, 2016, the Plaintiff’s entered into a contract (“Contract”)

for the actual construction of the Project.

       10.     The total sum to be paid pursuant to the terms of the Contract was seventy-four

thousand seven hundred forty-one dollars ($74,741.00) (“Contract Sum”) and required payment

at the following milestones:

               Payment No. 1:          $14,948.20 Due Upon Signing (20%)

               Payment No. 2:          $22,422.30 Due Upon Start of Roof/Porch (30%)

               Payment No. 3:           $14,948.20 Due Upon Start of Util./E1ec. (20%)

  COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                               PAGE | 2
        Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 4 of 12




                Payment No. 4:        $14,948.20 Due Upon Start of Kitchen (20%)

                Payment No. 5:        $5,23 1 .87 Due Upon Start of Finish Materials (7%)

                Payment No 6:         $2,442.23 Due Upon Completion (3%)

       11.      In accordance with the payment terms, on or about October 29, 2016, the Plaintiffs

paid OHH the sum of fourteen thousand nine hundred forty—eight dollars and twenty cents

($14,948.20).

       12.      Likewise, the parties further agreed that the Plaintiffs would pay OHH directly for

the outdoor appliances, the parties entered into a formal agreement (“Appliances Contract”) for

the cost of said appliances totaling five thousand nine hundred fifty-two dollars and sixty-seven

cents ($5,952.67) (“Appliance Sum”).

       13.      On or about October 29, 2016 the Plaintiffs paid OHH the entirety of the Appliance

Sum.

       14.      The parties began performing pursuant to the Contract, and on or about December

21, 2016, the Plaintiffs and OHH entered into a change order ("COl") related to the outdoor

fireplace, staircase, outdoor flooring, and bathroom door for the total sum of thirty-two thousand

three hundred thirty dollars ($32,330.00) ("COl Sum") and required payment at the following

milestones:

                Payment No. 1:        $9,699.00          Due Upon Signing (30%)

                Payment No. 2:        $6,466.00          Due Upon Start of Fireplace (20%)

                Payment No. 3:        $6,466.00          Due Upon Start of Overlay (20%)

                Payment No. 4:        $6,466.00          Due Upon Start of Finish Materials (20%)

                Payment No. 5:        $2,263.10          Due Upon Start of Finish Materials (7%)

                Payment No 6:         $969.90            Due Upon Completion (3%)

  COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                              PAGE | 3
        Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 5 of 12




       15.    In accordance with the payment terms of COl, on or about December 21, 2016, the

Plaintiffs paid OHH the sum of nine thousand six hundred ninety-nine dollars ($9,699.00).

       16.    At that same time, and based on the ability to perform certain work, Defendant

Wayne Franks told the parties that Contract Payment No. 3 would need to be paid at that time in

lieu of Contract Payment No. 2. Accordingly, on or about December 21, 2016, the Plaintiffs paid

OHH the sum of fourteen thousand nine hundred forty-eight dollars and twenty cents ($14,948.20)

for Contract Payment No. 3.

       17.    Then, as the work was ready to perform, on or about January 31, 2017, the Plaintiffs

paid OHH the sum of twenty-two thousand four hundred twenty-two dollars and thirty cents

($22,422.30) for Contract Payment No. 2.

       18.    Once again, the parties began performing pursuant to the Contract although the

progress of the work was moving very slowly, and on or about February 6, 2017, the Plaintiffs

and OHH entered into a change order ("C02") related to the upstairs room finishes, skylights, and

windows for the total sum of four thousand three hundred dollars ($4,300.00) ("C02 Sum") but

did not include payment terms. Nonetheless, on or about February 6, 2017, the Plaintiffs paid

OHH the sum of four thousand three hundred dollars ($4,300.00) for the entirety of C02.

       19.    Work slowly progressed and the Plaintiffs paid OHH Contract Payment No. 4

totaling fourteen thousand nine hundred forty-eight dollars and twenty cents ($14,948.20) on or

about March 2, 2017, and COl Payment No. 2 totaling six thousand four hundred sixty-six dollars

($6,466.00) on or about March 6, 2017.

       20.    Unfortunately, shortly after the March 6, 2017 payment, the work further slowed if

not ceased altogether in the coming months, and various work that was performed began to fail.



  COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                             PAGE | 4
        Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 6 of 12




       21.     After months of lack of progress and multiple issues with the work, and in a final

effort to encourage OHH to perform the work it was already required to perform, on or about

August 15, 2017, the Plaintiffs paid OHH, at Defendant’s request, the sum of three thousand

dollars ($3,000.00) in good-faith to resume work and as a partial Contract Payment. But, once

again OHH simply refused and/or failed to perform as required.

       22.     As such, the total contract sum, exclusive of the design and appliance agreements,

had increased from seventy-four thousand seven hundred forty-one dollars ($74,741.00) to one

hundred eleven thousand three hundred seventy-one dollars ($111,371.00), and the Plaintiffs had

paid OHH the total sum of ninety thousand seven hundred thirty-one dollars and ninety cents

($90,731.90). Thus, the remaining amount to be paid amounted to twenty thousand six hundred

thirty-nine dollars and ten cents ($20,639.10).

       23.     Becoming increasingly concerned that the Project was irreparably delayed and that

amounts paid to OHH were far in excess of the work performed, the Plaintiffs retained a third-

party construction valuation professional to perform a cost-analysis of the work performed. The

result, the Plaintiffs had been invoiced for eighty-seven percent (87%) of the work, they had paid

for eighty-two percent (82%) of the work, and only fifty percent (50%) of the work had been

performed by OHH. Defendant utilized OHH as a sham to perpetuate a fraud.

       24.     Having no other alternative, the Plaintiffs were forced to retain counsel, and on or

about September 29, 2017, Litigation Counsel for the Plaintiffs (“Litigation Counsel”) sent OHH

formal Notice of Default and Opportunity to Cure ("First Notice"). Pictures of the Project in its

current state are attached as Exhibit B.

       25.     In response, on or about October 9, 2017, OHH responded to Litigation Counsel

for the Plaintiffs. While this response attempted to attribute the delays to the Plaintiffs and

  COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                              PAGE | 5
         Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 7 of 12




Hurricane Harvey, OHH went on to state that, "[T]he money spent getting our own people back to

work has drained our financial reserves to the point where we've had to take on as much new work

as we can." Lastly, OHH threatened to file an affidavit claiming a lien if the Plaintiffs did not pay

OHH more money. A copy of the letter is attached as Exhibit C.

       26.     In light of OHH's response, it became evident that OHH was using construction

funds from the Plaintiffs' Project to fund OHH's operations and/or other OHH projects. In

accordance with the same, on or about November 16, 2017, Litigation Counsel for the Plaintiffs

sent formal notice to OHH of the Plaintiffs' claims in a final effort to resolve the issues amicably

and move the Project along.

       27.     In response, OHH simply offered to rescind the Contract, but as the Plaintiffs had

paid OHH an amount substantially more than the work performed, including payment for

appliances which were never delivered, this simply was not a viable option for the Plaintiffs.

       28.     As such, on or about November 27, 2017, Litigation Counsel for the Plaintiffs sent

formal correspondence to OHH declining to rescind the Contract, and once again requested

an accounting of the Project.

       29.     But, once again, on or about December 4, 2017, OHH simply repeated its October

9, 2017 communication without offering more.

       30.     Then, on approximately December 20, 2017, OHH contacted counsel for the

Plaintiffs requesting that counsel refrain from filing suit to negotiate a resolution to the issues.

       31.     In reliance upon this representation, the Plaintiffs refrained from filing suit against

OHH, but did not receive further correspondence from OHH.




  COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                                PAGE | 6
         Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 8 of 12




        32.     In effort to push for a possible solution to resolve this matter, on or about January

15, 2018, Litigation Counsel for the Plaintiffs once again sent formal correspondence to OHH with

two (2) options to amicably reach resolution.

        33.     In response, on or about January 19, 2018, OHH offered a cash payment to the

Plaintiffs of twenty-five thousand dollars ($25,000.00) and delivery of the previously paid for

appliances; which, Litigation Counsel for the Plaintiffs, on or about January 29, 2018, made a

counteroffer of thirty-four thousand dollars ($34,000.00) and delivery of the previously paid for

appliances and doors.

        34.     On or about January 31, 2018, OHH re-urged its offer to Litigation Counsel for the

Plaintiffs, and on or about February 8, 2018, Litigation Counsel for the Plaintiffs reduced the cash

payment to twenty- nine thousand five hundred dollars ($29,500.00) provided that OHH would

perform several items of work for which it had already been paid.

        35.     On or about February 14, 2018, OHH agreed to the cash payment amount of twenty-

nine thousand five hundred dollars ($29,500.00), agreed to deliver and install the appliances,

but would not agree to perform any work

        36.     On or about February 23, 2018, Litigation Counsel for the Plaintiffs conditionally

agreed to OHH's offer, and on or about February 28, 2018, OHH conditionally agreed to the

Plaintiffs February 23, 2018 offer.

        37.     Based upon OHH's February 23, 2018 offer and the representations therein, items

with respect to the skylights and triangular gable windows required clarification. Accordingly, on

or about March 20, 2018, Litigation Counsel for the Plaintiffs sent OHH formal correspondence

to clarify the offer.



   COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                                PAGE | 7
         Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 9 of 12




       38.     On or about March 26, 2018, OHH responded with its clarification, Litigation

Counsel for the Plaintiffs responded on or about March 29, 2018 with its clarification, and on or

about April 2, 2018 OHH responded with its additional clarifications.

       39.     Finally, on or about May 9, 2018, after much negotiation, the Plaintiffs signed the

formal Release and Settlement Agreement and sent the same to OHH; to which, OHH responded

on May 14, 2018 that it would have its attorney review the Release and Settlement Agreement.

       40.     With no response, on or about May 31, 2018, Litigation Counsel for the Plaintiffs

contacted OHH to inquire as to the status of executing the Release and Settlement Agreement.

       41.     OHH ceased all communication, and the Plaintiffs filed suit in the Fort Bend

County District Court, 434th Judicial District, under cause no. 18-DCV-256270.

       42.     On February 19, 2019, the Plaintiffs were granted default judgment in the amount

of $117,351.94 plus post-judgment interest in the amount of 5% compounded annually beginning

on September 29, 2017 against OHH (a copy of which is attached as Exhibit D), and Defendant

and the Plaintiffs began the process of collecting on the Judgment.

       43.     On June 25, 2019, the Defendant filed for bankruptcy in the above referenced case

and collection efforts ceased.

                                 COUNT 1 – 11 U.S.C. § 523 (a)(2)

       44.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through 43

of this Complaint as if set forth at length herein.

       45.     Bankruptcy Code § 523(a)(2)(A) provides, in relevant part, that:

               (a) A discharge under section 727, 1141, 1228(a), 1228(b) or 1328(b) of this title

               does not discharge an individual debtor from any debt--



  COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                                PAGE | 8
        Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 10 of 12




               (2) for money, property, services, or an extension, renewal, or refinancing of credit,

               to the extent obtained by --

               (A) false pretenses, a false representation or actual fraud, other than a statement

               respecting the debtor's or an insider's financial condition.

       46.     All or part of the debt owed to plaintiff, as evidenced by the Judgment entered

against the Debtor, is non-dischargeable as it is a debt for money, property, services, or an

extension, renewal, or refinancing of credit, that was obtained by false pretenses, a false

representation, or actual fraud within the meaning of Bankruptcy Code § § 523(a)(2)(A).

                                 COUNT 2 – 11 U.S.C. § 523 (a)(4)

       47.     Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through 43

of this Complaint as if set forth at length herein.

       48.     Bankruptcy Code § 523(a)(4)) provides, in relevant part, that:

               (a)     A discharge under section 727, 1141, 1228(a), 1228(b) or 1328(b) of this

               title does not discharge an individual debtor from any debt--

               (4) for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or

               larceny.

       49.     All or part of the debt owed to plaintiff, as evidenced by the Judgment entered

against the Debtor, is non-dischargeable as it is a debt for defalcation and/or embezzlement.

                                              ARGUMENT

       50.     OHH was merely a conduit for the Defendant that allowed the Defendant to

perpetrate a fraud on the Plaintiffs, taking money repeatedly and failing to perform under the

contract. The Project is incomplete. The Appliances were not delivered.



  COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                                PAGE | 9
        Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 11 of 12




        51.      The Plaintiff relied on the representations made by Defendant, entered into the

Agreement, as amended, and the Appliances Agreement, paid the Defendant on numerous

occasions in amounts that exceeded the work that was accomplished, and was left with an

incomplete Project and undelivered Appliances.

        52.      The Defendant made false representations to the Plaintiff

        53.      The Defendant knew at the time the representation was false.

        54.      The Defendant made the representation with the intention and purpose of deceiving

the Plaintiff.

        55.      Defalcation is the misappropriate of trust funds, or the failure to properly account

for such funds. The funds held by the Defendant and OHH were trust funds, and the Defendant

failed to properly account for such funds.

        56.      The element of a claim based on embezzlement are: (1) property owned by another

that is rightfully in the possession of the Defendant; (2) Defendant’s appropriate of such property

to use other than the use for which the property was entrusted to Defendant; and (3) circumstances

indicating fraud. It is clear that Defendant used proceeds from one project to either fund another

project or fund his lavish lifestyle. Defendant knew when he entered into the agreement with

Plaintiff that he would engage in such conduct.

        57.      The Plaintiffs have sustained damages as a result of the Defendant’s actions,

including attorneys’ fees and costs, defective workmanship, and an incomplete Project as a result

of the Defendant’s fraud as the proximate result of the Defendant’s representation.

         WHEREFORE, Plaintiffs pray that the Court enter a judgment that all claims by Plaintiff

resulting from Defendant’s fraud be declared non-dischargeable pursuant to 11 U.S.C. § 523(a)(2);



   COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                               PAGE | 10
       Case 19-03614 Document 1 Filed in TXSB on 09/19/19 Page 12 of 12




that the Debtor’s general discharge be barred, and for such other and further relief as the Court

deems just.

Dated: September 19, 2019                   Respectfully submitted,

                                            MCDOWELL HETHERINGTON LLP

                                            By: /s/ Jarrod B. Martin
                                                Jarrod B. Martin
                                                Texas Bar No. 24070221
                                                1001 Fannin Street
                                                Suite 2700
                                                Houston, TX 77002
                                                P: 713-337-5580
                                                F: 713-337-8850
                                                E: Jarrod.Martin@mhllp.com

                                                 Counsel for Aaron and Julia Tucci




  COMPLAINT OBJECTING TO DISCHARGEABILITY OF DEBTS PURSUANT TO 11 U.S.C. § 523(a)(2) AND (4)

                                            PAGE | 11
